 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     LAS VEGAS DEVELOPMENT GROUP, LLC
 7   AND AIRMOTIVE INVESTMENTS, LLC
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                 ***
11   THE BANK OF NEW YORK MELLON, FKA                )
     THE BANK OF NEW YORK AS                         )
12   SUCCESSOR IN INTEREST TO JP                     )
     MORGAN CHASE BANK NA AS TRUSTEE                 )   Case No. 2:16-cv-00478-JCM-GWF
13   FOR STRUCTURED ASSET MORTGAGE                   )
     INVESTMENTS II INC. BEAR STEARNS                )
14   ALT-A TRUST 2005-9, MORTGAGE PASS-              )
     THROUGH CERTIFICATES, SERIES 2005-9,            )
15                                                   )
                                         Plaintiffs, )
16                                                   )
     vs.                                             )
17                                                   )
     LAS VEGAS DEVELOPMENT GROUP, LLC, )
18   a Nevada limited-liability company; ROYAL )
     HIGHLANDS STREET AND LANDSCAPE )
19   MAINTENANCE CORPORATION, a Nevada )
     non-profit corporation; ALESSI & KOENIG, )
20   LLC, a Nevada limited-liability company; and )
     AIRMOTIVE INVESTMENTS, LLC, a Nevada )
21   limited-liability company,                      )
                                                     )
22                                      Defendants. )
                                                     )
23
                 STIPULATION AND ORDER TO EXTEND TIME TO
24     RESPOND TO MOTION TO ALTER OR AMEND JUDGMENT UNDER FRCP 59(e)
                               (Second Request)
25
            COMES NOW Plaintiff, THE BANK OF NEW YORK MELLON, FKA THE BANK OF
26
     NEW YORK AS SUCCESSOR IN INTEREST TO JP MORGAN CHASE BANK NA AS
27
     TRUSTEE FOR STRUCTURED ASSET MORTGAGE INVESTMENTS II INC. BEAR
28
                                               Page 1 of 4                      10912 Fishers Island
 1   STEARNS ALT-A TRUST 2005-9, MORTGAGE PASS-THROUGH CERTIFICATES,

 2   SERIES 2005-9, and Defendants, AIRMOTIVE INVESTMENTS, LLC and LAS VEGAS

 3   DEVELOPMENT GROUP, LLC, by and through their undersigned counsel, and hereby stipulate

 4   and agree as follows:

 5          1.     On March 5, 2019, Plaintiff filed a Motion to Alter or Amend Judgment Under

 6                 FRCP 59(e) herein [ECF #87]. Responses to said Motion were originally due on

 7                 March 19, 2019.

 8          2.     On March 19, 2019, the parties submitted a stipulation to extend time to respond

 9                 to the subject motion until April 2, 2019. [ECF #88]. Said stipulation was

10                 approved on March 21, 2019. [ECF #90].

11          3.     The prior extension was based in part upon the fact that Defendants’ counsel was

12                 required to serve on jury duty. Subsequent to being released from jury duty,

13                 counsel had a backlog of work obligations. To date, counsel has been unable to

14                 complete the response to the subject motion.

15          4.     Based upon the foregoing, Defendants have requested and shall be granted an

16                 additional extension of time until April 12, 2019, in which to respond to the

17                 Plaintiff’s Motion to Alter or Amend Judgment Under FRCP 59(e).

18          5.     This Stipulation is made in good faith and not for purpose of delay.

19          Dated this       2nd      day of April, 2019.

20
     ROGER P. CROTEAU &                               SNELL & WILMER L.L.P.
21    ASSOCIATES, LTD.

22
23    /s/ Timothy E. Rhoda                             /s/ Blakeley E. Griffith
     TIMOTHY E. RHODA, ESQ.                           BLAKELEY E. GRIFFITH, ESQ.
24   Nevada Bar No. 7878                              Nevada Bar No. 12386
     9120 West Post Road, Suite 100                   3883 Howard Hughes Parkway, Suite 1100
25   Las Vegas, Nevada 89148                          Las Vegas, NV 89169
     (702) 254-7775                                   702-784-5200
26   croteaulaw@croteaulaw.com                        702-784-5252 (fax)
     Attorney for Defendants                          bgriffith@swlaw.com
27   Las Vegas Development Group, LLC                 Attorney for Plaintiff
     and Airmotive Investments, LLC                   Bank of New York Mellon
28
                                               Page 2 of 4                                10912 Fishers Island
 1
 2   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION TO ALTER
                        OR AMEND JUDGMENT UNDER FRCP 59(E) (Second Request)
 3                                                  2:16-cv-00478-JCM-GWF

 4
                                    IT IS SO ORDERED.
 5
 6                                  By:
                                          UNITED STATES DISTRICT JUDGE
 7
                                                April 3, 2019
 8                                  Dated:

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  Page 3 of 4                     10912 Fishers Island
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this        2nd          day of April, 2019, I served via the
     United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
 3   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION TO ALTER OR
     AMEND JUDGMENT UNDER FRCP 59(E) (Second Request) to the following parties:
 4
            Holly Cheong                                Ryan D Hastings
 5          Snell & Wilmer LLP                          Leach Johnson Song & Gruchow
            Suite 1100                                  8945 W. Russell Road
 6          3883 Howard Hughes Pkwy                     Las Vegas, NV 89148
            Las Vegas, NV 89169                         702-538-9074
 7          702-784-5200                                702-538-9113 (fax)
            702-784-5252 (fax)                          rhastings@leachjohnson.com
 8          hcheong@swlaw.com                           Attorney for Defendant
            Attorney for Plaintiff                      Royal Highlands Street and Landscape
 9          Bank of New York Mellon                     Maintenance Corporation

10          Blakeley E. Griffith                        Amy F. Sorenson
            Snell & Wilmer L.L.P.                       Snell & Wilmer, LLP
11          3883 Howard Hughes Parkway                  3883 Howard Highes Parkway
            Suite 1100                                  Suite 1100
12          Las Vegas, NV 89169                         Las Vegas, NV 89169
            702-784-5200                                801-257-1907
13          702-784-5252 (fax)                          801-257-1800 (fax)
            bgriffith@swlaw.com                         asorenson@swlaw.com
14          Attorney for Plaintiff                      Attorney for Plaintiff
            Bank of New York Mellon                     Bank of New York Mellon
15
            Andrew M. Jacobs                            Jeanette E. McPherson
16          Snell & Wilmer L.L.P.                       Schwartzer & McPherson Law Firm
            One South Church Avenue                     2850 South Jones Boulevard
17          Tucson, AZ 85701                            Suite 1100
            520-882-1207                                Las Vegas, NV 89146
18          520-884-1294 (fax)                          702-228-7590
            ajacobs@swlaw.com                           702-892-0122 (fax)
19          Attorney for Plaintiff                      bkfilings@s-mlaw.com
            Bank of New York Mellon                     Attorney for Interested Party
20                                                      Chapter 7 Trustee Shelley D. Krohn
            Wayne O. Klomp, Pvt
21          Snell & Winter, LLP                         Steven T. Loizzi, Jr.
            50 W. Liberty Street                        Alessi & Koenig, LLC
22          Reno, NV 89501                              9500 West Flamingo Road, Suite 205
            (775) 785-5440                              Las Vegas, NV 89147-5721
23          (775) 785-5441 (fax)                        (702) 222-4033
            wklomp@swlaw.com                            (702) 222-4043 (fax)
24          Attorney for Plaintiff                      steve@alessikoenig.com
            Bank of New York Mellon                     Attorney for Defendant
25                                                      Alessi & Koenig, LLC

26
                                                 /s/ Timothy E. Rhoda
27                                               An employee of ROGER P. CROTEAU &
                                                 ASSOCIATES, LTD.
28
                                               Page 4 of 4                             10912 Fishers Island
